ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing in this cause was argued orally in which a strong insistence is made that this court erred in not sustaining the objection to the testimony of the officers as to statements and conduct of appellant made while he was detained, and without warning. The original opinion discusses this evidence as brought before us in Bills of Exception Nos. 7 and 8 and we think the right conclusion was reached in the matter.
The argument is that the hat found as a result of the statement, and utilized as a basis for admitting the evidence, as discussed in the original opinion, does not “conduce to establish his guilt.” We agree with the original opinion that the hat was secreted from the officers and, though it had nothing to do with the killing of the deceased, it has much to do with proving the presence of the accused at the place of the killing. We are cited to the cases of Owens v. State, 16 Tex. App. 448; Warren v. State, 29 Texas App. 370; and Pierson v. State, 168 S. W. (2d) 256, as authority for the contention, but we do not believe that thev are in conflict with the holding in the original opinion and a lengthy discussion of them will not be necessary.
Other complaints found in the motion for rehearing have been discussed in the original opinion in a very thorough manner. A further and more lengthy discussion of the authorities on the subject would add but little, if any, to the jurisprudence of the state.
The motion for rehearing is overruled.